Citation Nr: 1601455	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the 2014 application year.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Durham, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks payment of a clothing allowance for the 2014 application year due in part to wearing a brace on his right knee.  The AOJ's June 2014 decision that denied entitlement to a clothing allowance indicated payment of a clothing allowance was not warranted because the Veteran is not entitled to service connection for a knee disability.  However, he is entitled to service connection for pes planus with genu valgum.  Genu valgum is a deformity in which the knees are abnormally close together and the space between the ankles is increased, commonly known as knock knee.  DORLAND'S ILLUSTRATED MEDICAL 771 (32d ed. 2012).  

It does not appear the AOJ consider whether the Veteran wears a knee brace as a result of his service-connected genu valgum.  Additionally, there does not appear to be sufficient evidence of record to make an informed decision on the claim, as the record does not include a prescription or doctor's order directing use of a knee brace.  If insufficient medical evidence of record exists to award a clothing allowance, it may be necessary to obtain an opinion to determine whether a prosthetic or orthopedic appliance is medically necessary for a service-connected disability or disabilities.  See VHA Handbook 1173.15 (Clothing Allowance Benefit); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request authorization from the Veteran to obtain relevant private treatment records from the Duke Health Center at North Duke Street in Durham, North Carolina.

2.  Obtain an opinion as to whether it is at least as likely as not that the Veteran wears a knee brace as a result of his service-connected genu valgum, scheduling an examination if necessary.  Then, send the Veteran's file to an appropriate Prosthetic Representative, or designated physician, for a determination as to whether the Veteran's knee brace meets the criteria for a clothing allowance in accordance with VHA directives.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

